DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 23-42 are pending and have been examined in this application. 
This communication is the first action on the merits.
Information disclosure statement (IDS) has been filed on 24 May 2021 and 19 May 2022 and reviewed by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a vehicle integration platform configured to facilitate message communication among a plurality of clients”, “a security integration system configured to:” in claim 23, and “a vehicle integration platform computing system comprising one or more computing devices for “receiving…”, generating…”, obtaining…”, and “providing…” in claim 34. Corresponding structure for above limitations is found on pages 18 and paragraphs [0103-0111], the vehicle integration platform and /or platform system comprising one or more computing devices is described at least on page 18 in which the computing devices can include one or more processors and one or more memory devices as part of the vehicle integration platform.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp
Claims 23, 30-31, and 33-34 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1,3, 6-7, 11-12, and 14 of application No.16557084 (filed 08/30/2019, now U.S. patent No. 11019052). Although the claims at issue are not identical, they are not patentably distinct from each other as illustrated in the table below for at least independent claims 23 and 34. The limitations of claim 23 of the instant application is seemingly the simple mapping to claim limitations of claim 1 and 3 of the related application and the limitations of claim 34 is the simple mapping of the limitations of claims 12 and 14 of the related application. That is, the claims in the related application (referenced patent) (e.g. claims 1,3, 12, and 14) are narrower. The breadth of the instant application claims (e.g. claims 23 and 34) would read on the narrow claims as shown below. These changes, in view of the related application, would be obvious to one of ordinary skill in the art, and the corresponding claims they are contained within.
Instant application 
Related Application: 16557084
      23.   A communication infrastructure, comprising: a vehicle integration platform configured to facilitate message communication among a plurality of clients; and 

a security integration system configured to: receive a client certificate forwarded to the vehicle integration platform, wherein the client certificate is associated with a client of the plurality of clients; 

generate a certificate signing request associated with the client certificate based in part on an identity of the client; 

obtain an operational certificate for the client based in part on the certificate signing request; and 




provide for signing messages from the client within the vehicle integration platform based on the operational certificate.

A communication infrastructure, 
comprising: a vehicle integration platform comprising a plurality of application programming interfaces configured to facilitate message communication among clients; and 


a security integration system configured to: receive and validate a client certificate forwarded to the vehicle integration platform from a client; 


generate a certificate signing request associated with the client certificate based in part on the identity of the client; and 


obtain an operational certificate for the client based in part on the certificate signing request to establish an ability for client authentication within the vehicle integration platform

determine an identity of the client and an origin of a request associated with the client certificate;

provide for signing messages between 
the client and the vehicle integration platform based on the operational certificate.


30.  wherein the operational certificate is established to provide client authentication with the vehicle integration platform for a predetermined time period.


31.  wherein the security integration system is part of the vehicle integration platform.

33.  wherein the clients comprise a plurality of autonomous vehicles respectively associated with one or more vendors and one or more system clients associated with an entity
11.  wherein the operational certificate is established to provide client authentication with the vehicle integration platform for a predetermined time period.


6.  wherein the security integration system is part of the vehicle integration platform.

7.  wherein the clients comprise a plurality of autonomous vehicles respectively associated with one or more vendors and one or more system clients associated with an entity.

34. A computer-implemented method for facilitating secure communication between a client and a vehicle integration platform computing system, the method comprising:


 receiving, by a vehicle integration platform computing system comprising one or more computing devices, a client certificate forwarded to the vehicle integration platform, wherein the client certificate is associated with the client; 

generating, by the vehicle integration platform computing system, a certificate signing request associated with the client certificate based in part on an identity of the client; 

obtaining, by the vehicle integration platform computing system, an operational certificate for the client based in part on the certificate signing request; and 







providing, by the vehicle integration platform computing system, for signing messages from the client within the vehicle integration platform based on the operational certificate.
 12. A computer-implemented method for facilitating secure communications between a client and a vehicle integration platform, the method comprising: 


receiving, by a computing system comprising one or more computing devices, a client certificate forwarded to the vehicle integration platform by the client; 



generating, by the computing system, a certificate signing request associated with the client certificate based in part on the identity of the client;


obtaining, by the computing system, an operational certificate for the client based in part on the certificate signing request to establish an ability for client authentication within the vehicle integration platform

validating, by the computing system, the client certificate; determining, by the computing system, an identity of the client and an origin of a request associated with the client certificate.

14. providing, by the computing system, for signing messages between the vehicle integration platform and the client based on the operational certificate.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23-42 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
101 Analysis
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claims 23-42 are rejected under 35 U.S.C. 101 because the claim invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1: statutory category   
Independent claims 23, 34, and 39 are rejected under 35 USC §101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  
101 Analysis – Step 2A Prong 1: Judicial Exception Recited
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The abstract idea falls under “Mental Processes” Grouping. 
Independent claims 23, 34, and 39 recite generate a certificate signing request associated with the client certificate based in part on the identity of the client, claim 39 further recite determining a vendor identity associated with the client from the client certificate. These limitation(s), as drafted, is (are) a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “security integration system, vehicle integration platform computing system, and one or more processors” nothing in the claim(s) limitation(s) preclude the steps form practically being performed in the mind. For example, the claim(s) limitations encompass a person looking at data of identity of client(s) and client certificate data could generate/determine a certificate signing request associated with the client certificate and could determine a vendor identity associated with the client from the client certificate. The mere nominal recitation of “security integration system, vehicle integration platform computing system, and one or more processors” to perform the abstract idea does not take the claim limitation(s) out of the mental process grouping. Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes).
101 Analysis – Step 2A Prong 2: Practical Application 
The independent claim(s) recite(s) the additional limitations of receive a client certificate forwarded to the vehicle integration platform, wherein the client certificate is associated with a client of the plurality of clients; obtain an operational certificate for the client based in part on the certificate signing request; obtaining vendor specific security information associated with the vendor identity; provide for signing messages from the client within the vehicle integration platform based on the operational certificate; a communication infrastructure, a vehicle integration platform, one or more computing devices, a vehicle integration platform computing system comprising one or more processors and one or more memories. The receiving and obtaining steps are recited at a high level of generality (i.e., as a general means of gathering data (identity of client(s) and client certificate data)), and amount to mere data gathering, which is a form of insignificant extra-solution activity. The providing step is recited at a
high level of generality (i.e. as a general action or change being taken based on the
results of the calculating step(s)) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. The recited additional limitation(s) of a communication infrastructure, a vehicle integration platform, one or more computing devices, a vehicle integration platform computing system comprising one or more processors and one or more memories are recited at a high level of generality and merely function to automate the generating steps.  
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim(s) is/are directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No).
101 Analysis – Step 2B: Inventive Concept 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the receiving, obtaining, and providing were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification does not provide any indication that these steps are performed by anything other than conventional components performing the conventional activity (steps) of the claim.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Dependent claims 24-33, 35-38, and 40-42 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. 
Therefore, the claims 23-42 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23 and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Leboeuf et al (US 20170236343 A1) in view of Zhang et al (US 20100031025 A1).
With respect to claim 23, Leboeuf discloses a communication infrastructure, comprising (see at least [abstract]): a vehicle integration platform configured to facilitate message communication among a plurality of clients (see at least [0014] and [Fig. 1]); and a security integration system configured to: receive a client certificate forwarded to the vehicle integration platform (see at least [0030], [0035-0036], and [Fig. 2], “transmitting a vehicle access certificate signing request from the smart phone 57 to a central facility, such as a back office implemented by the computer 18 or the call center 20…”, wherein the client certificate is associated with a client of the plurality of clients (see at least [0030], [0035-0036], and [Fig. 2]; generate a certificate signing request associated with the client certificate based in part on an identity of the client (see at least [0010], [0032], and [Fig. 2]).
However, Leboeuf do not specifically disclose obtaining an operational certificate for the client based in part on the certificate signing request; and provide for signing messages from the client within the vehicle integration platform based on the operational certificate. Zhang teaches obtaining an operational certificate for the client based in part on the certificate signing request (see at least [0005-0006], [0015], [0034-0036], [0041], and [0048]); and provide for signing messages from the client within the vehicle integration platform based on the operational certificate (see at least [0005-0006], [0015], [0034-0036], [0041], and [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Leboeuf to incorporate the teachings of Zhang of obtaining an operational certificate for the client based in part on the certificate signing request; and provide for signing messages from the client within the vehicle integration platform based on the operational certificate. This would be done to increase securing messages communication among different clients, thus increasing protection of information and identify of the clients (see Zhang para 0003-0004). 
With respect to claim 30, Leboeuf discloses wherein the operational certificate is established to provide client authentication with the vehicle integration platform for a predetermined time period (see at least [0033], [0035], and [0037], “…the computer 18 can encode a time window during which the certificate is valid and then authenticate the vehicle access certificate signing request using the signature verification algorithm and the central facility private key…”).
With respect to claim 31, Leboeuf discloses wherein the security integration system is part of the vehicle integration platform (see at least [0030], [0035-0036], and [Fig. 2]).
With respect to claim 32, Leboeuf discloses wherein the security integration system is in front of the vehicle integration platform (see at least [0029-0030], [0035-0036], and [Fig. 2]).
With respect to claim 33, Leboeuf teaches wherein the clients comprise a plurality of autonomous vehicles respectively associated with one or more vendors and one or more system clients associated with an entity (see at least [0015], [0018], and [0034]).
With respect to claims 34, it is a claim drawn to a computer implemented method comprising one or more processors and one or more memories that recite substantially the same limitations as the communication infrastructure of claim 23. As such, claim 34 is rejected for substantially the same reasons given for the respective communication infrastructure claim 23.

Claims 24-29 and 35-42 are rejected under 35 U.S.C. 103 as being unpatentable over Leboeuf et al (US 20170236343 A1) in view of Zhang et al (US 20100031025 A1) in view of Nathanson (US 20210058396 A1).
With respect to claim 24, Leboeuf as modified by Zhang do not specifically teach wherein the security integration system is configured to: determine a vendor identity associated with the client from the client certificate; and obtain vendor specific security information associated with the vendor identity.
Nathanson teaches wherein the security integration system is configured to: determine a vendor identity associated with the client from the client certificate (see at least [0033-0034], [0046], and [0056]); and obtain vendor specific security information associated with the vendor identity (see at least [0033-0034], [0046], and [0056]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Leboeuf to incorporate the teachings of Zhang wherein the security integration system is configured to: determine a vendor identity associated with the client from the client certificate; and obtain vendor specific security information associated with the vendor identity. This would be done to increase security protection when communication between devices is made (see Nathanson at least [0005-0006]).
With respect to claim 25, Leboeuf as modified by Zhang do not specifically teach wherein the security integration system is configured to determine whether a vendor system associated with the vendor identity supports message signing based on the vendor specific security information.
Nathanson teaches wherein the security integration system is configured to determine whether a vendor system associated with the vendor identity supports message signing based on the vendor specific security information (see at least [0034], [0046], [0048], [0050], and [0054-0056]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Leboeuf to incorporate the teachings of Zhang wherein the security integration system is configured to determine whether a vendor system associated with the vendor identity supports message signing based on the vendor specific security information. This would be done to increase security protection when communication between devices is made (see Nathanson at least [0005-0006]).
With respect to claim 26, Leboeuf as modified by Zhang do not specifically teach wherein the security integration system is configured to forward signed messages from the client to the vehicle integration platform when the security integration system determines that the vendor system associated with the vendor identity supports message signing based on the vendor specific security information.
Nathanson teaches wherein the security integration system is configured to forward signed messages from the client to the vehicle integration platform when the security integration system determines that the vendor system associated with the vendor identity supports message signing based on the vendor specific security information (see at least [0033-0035], [0061], [0067], and [0070]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Leboeuf to incorporate the teachings of Zhang wherein the security integration system is configured to forward signed messages from the client to the vehicle integration platform when the security integration system determines that the vendor system associated with the vendor identity supports message signing based on the vendor specific security information. This would be done to increase security protection when communication between devices is made (see Nathanson at least [0005-0006]).
With respect to claim 27, Leboeuf as modified by Zhang do not specifically teach wherein the security integration system is further configured to: obtain a stub device certificate for the client when the security integration system determines that the vendor system associated with the vendor identity does not support message signing based on the vendor specific security information.
Nathanson teaches wherein the security integration system is further configured to: obtain a stub device certificate for the client when the security integration system determines that the vendor system associated with the vendor identity does not support message signing based on the vendor specific security information (see at least [0070-0079], and [0105]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Leboeuf to incorporate the teachings of Zhang wherein the security integration system is further configured to: obtain a stub device certificate for the client when the security integration system determines that the vendor system associated with the vendor identity does not support message signing based on the vendor specific security information. This would be done to increase security protection when communication between devices is made (see Nathanson at least [0005-0006]).
With respect to claim 28, Leboeuf as modified by Zhang do not specifically teach wherein the stub device certificate is generated for the client during provisioning of the client within the vehicle integration platform.
Nathanson teaches wherein the stub device certificate is generated for the client during provisioning of the client within the vehicle integration platform (see at least [0064] and [0105]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Leboeuf to incorporate the teachings of Zhang wherein the stub device certificate is generated for the client during provisioning of the client within the vehicle integration platform. This would be done to increase security protection when communication between devices is made (see Nathanson at least [0005-0006]).
With respect to claim 29, Leboeuf as modified by Zhang do not specifically teach wherein the stub device certificate is obtained from a secure storage system associated with the vehicle integration platform.
Nathanson teaches wherein the stub device certificate is obtained from a secure storage system associated with the vehicle integration platform (see at least [0070-0079], and [0105]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Leboeuf to incorporate the teachings of Zhang wherein the stub device certificate is obtained from a secure storage system associated with the vehicle integration platform. This would be done to increase security protection when communication between devices is made (see Nathanson at least [0005-0006]).
With respect to claims 35, 36, 37, and 38, they are claims drawn to a computer implemented method comprising one or more processors and one or more memories that recite substantially the same limitations as the communication infrastructure of claims 24, 25, 26, and 27. As such, claims 35, 36, 37, and 38 are rejected for substantially the same reasons given for the respective communication infrastructure claims 24, 25, 26, and 27. 
With respect to claim 39, Leboeuf discloses a vehicle integration platform computing system (see at least [abstract]), comprising: one or more processors (see at least [0014] and [Fig. 1]); and one or more memories including instructions that, when executed by the one or more processors (see at least [0017] and [0020]), cause the one or more processors to perform operations, the operations comprising: receiving a client certificate forwarded to the vehicle integration platform computing system(see at least [0030], [0035-0036], and [Fig. 2], “…transmitting a vehicle access certificate signing request from the smart phone 57 to a central facility, such as a back office implemented by the computer 18 or the call center 20…”), wherein the client certificate is associated with a client (see at least [0030], [0035-0036], and [Fig. 2]).
However, Leboeuf do not specifically disclose obtaining an operational certificate for the client based in part on the certificate signing request; and providing for signing messages from the client within the vehicle integration platform computing system based on the operational certificate. 
Zhang teaches obtaining an operational certificate for the client based in part on the certificate signing request (see at least [0005-0006], [0015], [0034-0036], [0041], and [0048]); and providing for signing messages from the client within the vehicle integration platform computing system based on the operational certificate (see at least [0005-0006], [0015], [0034-0036], [0041], and [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Leboeuf to incorporate the teachings of Zhang of obtaining an operational certificate for the client based in part on the certificate signing request; and providing for signing messages from the client within the vehicle integration platform computing system based on the operational certificate. This would be done to increase securing messages communication among different clients, thus increasing protection of information and identify of the clients (see Zhang para 0003-0004). 
Further, Leboeuf as modified by Zhang do not specifically teach determining a vendor identity associated with the client from the client certificate; obtaining vendor specific security information associated with the vendor identity; generating a certificate signing request associated with the client certificate based in part on the vendor identity. 
Nathanson teaches determining a vendor identity associated with the client from the client certificate (see at least [0033-0034], [0046], and [0056]); obtaining vendor specific security information associated with the vendor identity (see at least [0033-0034], [0046], and [0056]); generating a certificate signing request associated with the client certificate based in part on the vendor identity (see at least [0033-0034], [0046], and [0056]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Leboeuf to incorporate the teachings of Zhang determining a vendor identity associated with the client from the client certificate; obtaining vendor specific security information associated with the vendor identity; generating a certificate signing request associated with the client certificate based in part on the vendor identity. This would be done to increase security protection when communication between devices is made (see Nathanson at least [0005-0006]).
With respect to claim 40, Leboeuf as modified by Zhang do not specifically teach determining that a vendor system associated with the vendor identity supports message signing based on the vendor specific security information; and forwarding signed messages from the client to the vehicle integration platform computing system.
Nathanson teaches determining that a vendor system associated with the vendor identity supports message signing based on the vendor specific security information (see at least [0033-0035], [0061], [0067], and [0070]); and forwarding signed messages from the client to the vehicle integration platform computing system (see at least [0033-0035], [0061], [0067], and [0070]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Leboeuf to incorporate the teachings of Zhang determining that a vendor system associated with the vendor identity supports message signing based on the vendor specific security information; and forwarding signed messages from the client to the vehicle integration platform computing system. This would be done to increase security protection when communication between devices is made (see Nathanson at least [0005-0006]).
With respect to claim 41, Leboeuf as modified by Zhang do not specifically teach determining that a vendor system associated with the vendor identity does not support message signing based on the vendor specific security information; and obtaining a stub device certificate for the client.
Nathanson teaches determining that a vendor system associated with the vendor identity does not support message signing based on the vendor specific security information (see at least [0070-0079], and [0105]); and obtaining a stub device certificate for the client (see at least [0070-0079], and [0105]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Leboeuf to incorporate the teachings of Zhang of determining that a vendor system associated with the vendor identity does not support message signing based on the vendor specific security information; and obtaining a stub device certificate for the client. This would be done to increase security protection when communication between devices is made (see Nathanson at least [0005-0006]).
With respect to claim 42, Leboeuf discloses wherein the client comprises an autonomous vehicle associated with the vendor system (see at least [0014-0018]).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDALLA A KHALED/Examiner, Art Unit 3667